Citation Nr: 0610597	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.B.


 


INTRODUCTION

The veteran received an honorable discharge for active duty 
performed from December 1967 to October 1970. He had 
subsequent military service from October 1970 to February 
1975, at which time he received a less than honorable 
discharge. This matter is on appeal from an April 2003 rating 
decision by the Columbia VA Regional Office.


FINDING OF FACT

Hydronephrosis was not present in service or manifested for 
many years thereafter, and is not shown to be otherwise 
related to service. 


CONCLUSION OF LAW

Hydronephrosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp.2005); 38 C.F.R. §§ 3.303, 3.306, 3.159 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
January 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The January 2003 letter 
essentially advised the veteran to let VA know if there is 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in April 2003.  Notice fully complying with the provisions of 
the VCAA was provided to the veteran in January 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  A VA examination 
with an opinion has been obtained. For the reasons set forth 
above, and given the facts of this case, the Board finds that 
no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  




Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary. Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof. Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service. In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin. Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 
38 C.F.R. § 3.306(b)(1).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt  
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Analysis

In reaching its decision, the Board has considered all of the 
evidence of record, to include service medical records, the 
report of a VA examination conducted in March 2003, the 
transcript of a personal hearing conducted in September 2005, 
and extensive outpatient treatment records.

The veteran contends that his currently diagnosed 
hydronephrosis is a consequence of right kidney surgery 
performed while he was on active duty. Service medical 
records reveal that the veteran was hospitalized in September 
1968 after routine antimicrobial therapy had failed to 
resolve his complaints of urinary frequency and burning with 
pyuria. X-rays showed longstanding hydronephrosis on the 
right with atrophy of the parenchyma as the likely cause. On 
the fourth hospital day plastic reconstruction of the right 
ureteropelvic junction was performed. The discharge diagnoses 
in late September 1968 were ureteropelvic junction 
obstruction, right, intrinsic, congenital; right atrophic 
pyelonephritis; and chronic urinary tract infection. Post-
service, a renal ultrasound in 2002 revealed a right 
hydronephrosis with some tissue loss, possibly related to the 
kidney surgery in service. 

A VA examination to determine the etiology of the veteran's 
hydronephrosis was conducted in March 2003. The examiner 
noted that the claims folder had been reviewed. It was 
reported that the veteran had a history of benign prostatic 
hypertrophy, with surgery performed in 1996. A history of 
hypertension also was recorded. The diagnoses were essential 
hypertension, benign prostatic hypertrophy, status post 
transurethral resection of the prostate, and status post 
ureteropelvic pyeloplasty of the right kidney secondary to 
right hydronephrosis to congenital ureteropelvic stenosis. 
The examiner added that the veteran's current hydronephrosis 
was not related to the in service pyeloplasty of the right 
kidney. Kidney function was said to be normal.

Both military and VA physicians agreed that the surgical 
procedure performed in September 1968 was to correct a 
congenital condition, stenosis of the ureteropelvic junction. 
Therefore, compensation is not in order for the usual 
postoperative residuals of this procedure. 38 C.F.R. 
§ 3.303(c). Service connection may be granted, however, for 
additional disability resulting from such surgery. 38 C.F.R. 
§ 3.306(b)(1). Here, the only medical evidence addressing the 
question of whether the veteran's current hydronephrosis is 
related to the September 1968 surgery is the March 2003 
opinion provided by the VA physician, who concluded that 
there was no such relationship. No medical opinion to the 
contrary supporting the veteran's assertions has been 
submitted. 

In reaching its decision, the Board also has carefully 
considered the testimony provided by the veteran at the 
personal hearing held in September 2005. However, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
establish the matter; lay assertions of medical status do not 
constitute competent medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, service connection for hydronephrosis is 
not warranted. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.159.


ORDER

Service connection for hydronephrosis is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


